ICJ_128_Avena_MEX_USA_2004-03-31_JUD_01_ME_01_EN.txt.  

74

DECLARATION OF PRESIDENT SHI

In voting in favour of operative paragraph 153 of the Judgment, I
should like to make it clear that I still maintain my views as expressed in
my separate opinion annexed to the LaGrand Judgment (1. C.J. Reporis
2002, pp. 518-524) with regard both to the Court’s interpretation that
Article 36, paragraphs 1 and 2, of the Vienna Convention on Consular
Relations creates individual rights, and to the Court’s ruling on “review
and reconsideration of the conviction and sentence” as a form of remedy
for breach by the receiving State of its obligations under Article 36 of the
Convention.

(Signed) Sut Jiuyong.

66

 
